Exhibit 12.1 ESSEX PROPERTY TRUST, INC. AND SUBSIDIARIES Schedule of computation of Ratio and Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in thousands, except ratios) Quarter ended June 30, Years ended December 31 Earnings: Income before discontinued operations $ Gain on sales of real estate - ) - - ) ) Noncontrolling interest Interest expense Total earnings $ Fixed charges: Interest expense $ Capitalized interest Preferred stock dividends Perpetual preferred unit distributions Total fixed charges and preferred stock dividends $ Ratio of earnings to fixed charges (excluding preferred stock dividends and preferred unit distributions) X X X X X X Ratio of earnings to combined fixed charges and preferred stock dividends X X X X X X The results of operations for 2008 have been reclassified and restated to reflect discontinued operations and the adoption of APB 14-1 for activities subsequent to December 31, 2008.The results of operations for 2004 through 2007 have not been reclassified nor restated.
